United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1388
                                  ___________

Jamine Enterprises, Inc.,           *
                                    *
                  Appellant,        *
                                    * Appeal from the United States
      v.                            * District Court for the Western
                                    * District of Missouri.
Archon Financial, L.P.; Moody       *
National Mortgage Corporation,      *     [UNPUBLISHED]
                                    *
                  Appellees.        *
                               ___________

                             Submitted: November 13, 2001

                                 Filed: November 23, 2001
                                  ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Jamine Enterprises appeals the district court’s* decision to grant summary
judgment for Archon Financial, L.P., and Moody National Mortgage Corporation.
Jamine claims Moody, acting as Archon’s agent, fraudulently represented it could
secure a $2.6 million loan to finance the remodeling of Jamine’s Columbia, Missouri
hotel. Although Moody and Archon had both stated in writing that they hoped to

      *
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
secure Jamine a $2.6 million loan, the final loan approved was only $2 million.
Jamine accepted the $2 million loan but, as a result of the shortfall, could not
complete the remodeling project. The district court concluded Jamine failed to
present a viable fraud claim against Moody, and Moody was not Archon’s agent when
Moody and Jamine conducted preliminary discussions about the amount of the loan.
Jamine appeals the decision to grant summary judgment in this diversity action,
contending the district court disregarded disputed facts and misapplied Missouri law.

       Because we agree with the district court’s thorough analysis of Jamine’s fraud
claims, we are satisfied the district court properly applied Missouri law in this case.
We also conclude there are no genuine issues of material fact and Archon and Moody
are entitled to judgment as a matter of law. Additionally, because Jamine knew about
the circumstances it would later label as fraud when it accepted the $2 million loan,
Jamine waived any fraud claims it may have had against Moody or Archon. See
Anselmo v. Mfg. Life Ins. Co., 771 F.2d 417, 420-21 (8th Cir. 1985) (“a valid fraud
claim is relinquished when the victim of the fraud enters into a subsequent agreement
with the perpetrator concerning the same subject matter”). Having reviewed the
record de novo, see Carroll v. Pfeffer, 262 F.3d 847, 849 (8th Cir. 2001), we affirm the
district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-